DETAILED ACTION

Response to Amendment
	Claims 1, 5, 6, and 10 are currently pending.  Claims 2-4 and 7-9 are cancelled.  The amended claim 1 does overcome the previously stated 103 rejection.  However, upon further consideration, claims 1, 5, 6, and 10 are rejected under the following new 103 rejection.  This action is made FINAL as necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi et al (JP 2003-217586) in view of Kang et al (US 2017/0317342), and further in view of Kanamura et al (US 2014/0329130).
Regarding claims 1, 5, and 10, Tabuchi et al discloses a lithium secondary battery comprising: a negative electrode, a positive electrode, separator, and an electrolyte solution, wherein the positive electrode contains a mixture of Li1.02CoO2 compound B (first active material / lithium-containing metal oxide) that consists of a first lithium-containing compound and Li0.98CoO2 compound A (second active material) that consists of a second lithium-containing compound being a modified 1.02CoO2 is construed as being an active material in the state under which only deintercalating lithium can be carried out in a battery reaction with the negative electrode immediately after assembly of the lithium secondary battery and Li0.98CoO2 is construed as being in a state under which lithium can be intercalated in the battery reaction with the negative electrode immediately after assembly of the lithium secondary battery.
However, Tabuchi et al does not expressly teach a negative electrode that contains metal lithium as an active material (claim 1).
Kang et al discloses that metal lithium thin film may be used as the negative electrode active material ([0105]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Kang et al indicates that metal lithium is a suitable material for use as negative electrode active material.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use metal lithium.
However, Tabuchi et al does not expressly teach the first active material that is a stoichiometric compound having a stoichiometric composition (claim 1).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Tabuchi battery to substitute Li1.02CoO2 with a stoichiometric compound of lithium cobalt oxide having a stoichiometric composition (LiCoO2) in order to utilize an active material with improved structural stability at high temperature, thereby preventing deterioration of capacity at high temperature ([0038]).  In addition, the Office takes the position that Li1.02CoO2 and LiCoO2 are functional equivalents based upon the teachings of Kang et al.  Therefore, the substitution of one known lithium rich lithium cobalt oxide for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
However, Tabuchi et al as modified by Kang et al does not expressly teach a separator that has a structure in which pores are three-dimensionally regularly arranged (claim 1); wherein the separator has pores communicating with each other and having a diameter of 0.05 µm or more and 3 µm or less, and has a porosity of 70% or more and 90% or less (claim 10). 
Kanamura et al discloses a lithium secondary battery separator that includes a porous heat-resistant polyimide film that has pores which are regularly arrayed three-dimensionally, wherein the porosity of the polyimide film is 70% to 90% and the size of each pore is smaller than about 1 to about 3 µm ([0042],[]0043]).

	Regarding claim 6, Tabuchi et al also discloses a compound A (second active material) contained in the positive electrode in a proportion of 10 mass% to 90 mass% relative to the total amount of the first active material and the second active material (Table 1).

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 6, and 10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/T.S.C/Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729